Exhibit 10-b

[meritora10.jpg] Meitor,Inc.
2135 West Maple Road
Troy, Michigan 48084-7121 USA
800-535-5560 Tel
                            
meritor.com         


[ADDRESS]
 



December 1, 2015






Dear [NAME]:


Subject: Executive Employment Agreement


This Agreement confirms our mutual understanding of your employment as an
elected officer and/or executive committee member (the “Executive”) with
Meritor, Inc. (“Company” or “Meritor”). The term of this Agreement shall be two
(2) years from the date of execution of this Agreement. After the expiration of
the initial term, the parties shall renew the Agreement based on their mutual
agreement and understanding of the terms on an annual basis.


If you accept the terms of this Agreement, please return a signed copy to me.


1. Base Salary


You will continue to receive your current monthly base salary in accordance with
Company payroll practices. Your performance will be assessed at the end of each
performance year against both your annual goals and objectives and the Company’s
performance. Based on your performance and the Company’s performance, your
salary will be reviewed each year by the Compensation and Management Development
Committee of the Board of Directors (“Committee”) which may, at its discretion,
adjust your base salary as a direct result of your past performance. Any annual
adjustments are typically effective the following December. (Nothing herein
shall preclude the CEO from effecting a downward adjustment of your salary if in
his judgment and the judgment of the Compensation Committee, such adjustment is
warranted as a result of the Company’s poor performance or other
economic/business related factors or your individual performance.)


2. Annual Incentive Plans


You will be eligible to participate in the Company’s annual incentive plan
(Incentive Compensation Plan or ICP) on a basis consistent with those of
comparable executives. Your target award will be based upon the Incentive
Compensation Plan target percentage for your position within the Company
multiplied by your base salary at the end of the fiscal year. Actual award
payments will be in accordance with the terms of the Incentive Compensation Plan
and may be adjusted to reflect Company performance and your individual
performance as approved by the Committee.


3. Long-Term Incentives



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

--------------------------------------------------------------------------------

[NAME]
December 1, 2015
Page 2 of 9

Your outstanding long-term incentive awards are subject to the provisions in
your award letters as well as any related award agreements. You will be eligible
to participate in the Company’s long-term incentive plan (LTIP) cycles in future
years on a basis consistent with those of comparable executives in accordance
with the provisions of the LTIP and as approved by the Committee. Your LTIP
target levels are based upon your position within the Company at the beginning
of the three-year performance cycle.


Payment of any awards under the LTIP will be made in accordance with the terms
and conditions of the LTIP and any related award agreements.


Additionally, as a member of the executive population at Meritor, you are
subject to the Prohibition on Insider Trading Policy (Meritor policy number
L-002). This policy prohibits insider trading, as well as hedging and pledging
activities. The full policy is included in this document as Appendix A and is
also available in the policies section of the company intranet.




4. Stock Ownership Guideline


In order to assure your long-term interest in the Company’s success, as an
officer and/or executive committee member of the Company you are expected to
acquire and retain shares of Meritor stock in the amount required for your level
and position in the Company. This amount will be determined by the Compensation
Committee and re-evaluated periodically. You will be notified of this
requirement annually. The stock ownership guidelines provide a transition period
within which to achieve compliance. This period ends five years after the date
the ownership guidelines become applicable to you (i.e., five (5) years after
the date of your hire, becoming an officer and/or executive committee member, or
a change in the ownership requirement.)


5. Benefits


You will be eligible to participate in all employee retirement and health and
welfare benefit plans maintained by the Company and offered to all full time
employees of the Company, including 401(k), medical, disability, life insurance
and vacation, to the extent permitted by the terms of the plans and by the law,
subject to the Company’s rights to amend or terminate such plans as set forth in
those plans.


As an officer and/or executive committee member of the Company, you will
continue to be eligible for the following additional benefits, payable in
accordance with the terms of the applicable policies, subject to the Company’s
rights to modify or terminate such benefits:


•
Car Allowance

•
Financial Counseling Allowance

•
Personal Excess Liability Coverage

•
Supplemental Savings Plan



6. Severance Benefits


If you incur a separation from service with the Company within the meaning of
Section 409A (as defined below) (“Separation from Service”), you will be
eligible for certain severance benefits as follows:


A.    By the Company Without Cause.

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
2

--------------------------------------------------------------------------------

[NAME]
December 1, 2015
Page 3 of 9

•
Any accrued and unpaid salary and vacation pay through your date of Separation
from Service with the Company (“Accrued Obligations”) paid in a lump sum within
thirty (30) calendar days following your Separation from Service or such earlier
date as may be required by law.

•
Severance pay over a period of eighteen (18) months commencing on the date of
your Separation from Service (“Severance Period”) payable in accordance with the
following paragraphs. Notwithstanding any other provision of this Agreement to
the contrary, in no event will any payments extend beyond the Severance Period.

•
Notwithstanding any Section 409A restrictions, your severance pay will be paid
in equal semi-monthly installments beginning with the first payroll cycle that
includes the Release Effective Date (as defined in paragraph 19 herein). You
will receive any amount due for the period from the date of your Separation from
Service through the Release Effective Date in a lump sum within one week of the
Release Effective Date.

•
Notwithstanding the foregoing, if you are a “specified employee” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended and the
final regulations thereunder (“Section 409A”), you will be required to wait to
receive any portion of your severance pay that is not exempt from Section 409A.

•
A portion of your severance pay may be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii). The amount that is exempt under
Section 409A is the amount of separation pay that does not exceed two times the
lesser of (1) your annualized compensation determined in accordance with Section
409A regulations and (2) the maximum amount that may be taken into account under
IRC Section 401(a)(17) for the year in which you separate from service (the
“409A Exempt Amount”).

•
Any portion of your severance pay that is not exempt under the Section 409A
exemption that would otherwise have been paid during the first six (6) months
following your Separation from Service will be paid in a lump sum the first
payroll cycle following the six (6) month anniversary of your Separation from
Service.

•
The balance of your severance pay that is not exempt under the Section 409A
exemption will be paid in equal semi-monthly payments beginning with the later
of (1) the first payroll cycle after the payroll cycle in which the 409A Exempt
Amount has been completely paid and (2) the first payroll cycle after your six
(6) month anniversary of your Separation from Service.

•
Pro-rata, actual annual incentive bonus participation for the then-current
fiscal year, based on the time actually worked, the company’s performance and
your performance, paid after the end of the fiscal year, in accordance with the
terms of the Incentive Compensation Plan.

•
Continued health coverage through the end of the Severance Period, provided
that (A) to the extent any such benefit is provided via reimbursement to you, no
such reimbursement will be made by the Company later than the end of the year
following the year in which the underlying expense is incurred, (B) any such
benefit provided by the Company in any year will not be affected by the amount
of any such benefit provided by the Company in any other year, subject to any
maximum benefit limitations under the applicable plan's terms, and (C) under no
circumstances will you be permitted to liquidate or exchange any such benefit
for cash or any other benefit. Moreover, if you become subsequently employed and
covered by a health insurance plan of a new employer, your coverage under the
Company’s health plans will cease as of the date you become covered under such
other employer’s health plan.

•
Continued life insurance coverage through the end of the Severance Period.

•
Short and Long-Term Disability coverage will remain in effect through the last
day actually worked prior to the start of the Severance Period.


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
3

--------------------------------------------------------------------------------

[NAME]
December 1, 2015
Page 4 of 9

•
Vesting or forfeiture of all awards of Performance Shares Units (PSUs) and
Restricted Stock Units (RSUs), made either at the time of your hire, or as a
special retention incentive, will be determined under the agreement relating to
the award.

•
Payment of all vested benefits under the Company’s savings plans and pension
plan if applicable, in accordance with the terms of such plans.

•
Reasonable outplacement services for a period of twelve (12) months from the
date of your Separation from Service at a cost not to exceed $10,000.



B.
By the Company for Cause (Cause is defined as continued and willful failure to
perform duties, provided that you have been given written notice and an
opportunity to cure the failure within five business days of receipt; gross
misconduct which is materially and demonstrably injurious to the Company; or
conviction of or pleading guilty or no contest to a (a) felony or (b) other
crime which materially and adversely affects the Company):

•
Accrued Obligations paid within thirty (30) days following your Separation from
Service or such earlier date as may be required by law.

•
Forfeit eligibility to receive an annual incentive award.

•
Any vested plan benefits under the Company’s savings plans, payable in
accordance with the terms of such plans.

•
Forfeit all unvested long-term incentive awards, including but not limited to
PSUs and RSUs.



C.    By the Executive for any reason (other than death or disability):
•
Accrued Obligations paid within thirty (30) days following your Separation from
Service or such earlier date as may be required by law.

•
Any vested plan benefits under the Company’s savings plans, payable in
accordance with the terms of such plans.



7. Change in Control


In the event of your Qualifying Termination within the immediate two year period
following a Change in Control (as defined in the LTIP), you will be eligible
for:


•
The severance terms outlined above under 6A “By The Company Without Cause”;
provided, that the full target amount of the annual bonus under the Incentive
Compensation Plan for the then-current fiscal year will be paid within thirty
(30) days of your termination (instead of a pro-rata amount of actual payout at
the end of the fiscal year).

•
Vesting and payment of equity and cash awards in accordance with the terms of
that plan and the related grants and agreements



If payments and benefits to or for the benefit of you, whether pursuant to this
agreement or otherwise, would result in total Parachute Payments (defined under
Section 280G of the IRC as all compensatory payments or benefits that would not
have been paid if no change in control had occurred) to you with a value equal
to or greater than one hundred percent (100%) of the Parachute Payment Limit
(defined as 3x the individual’s 5-year average taxable income (Box 1 of Internal
Revenue Service Form W2)), the amount payable to you, shall be reduced so that
the value of all Parachute Payments to you, whether or not made pursuant to this
Agreement, is equal to the Parachute Payment Limit minus one dollar ($1.00).


This will be accomplished by first reducing any amounts payable pursuant to this
agreement, including other amounts of compensation to the extent necessary.



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
4

--------------------------------------------------------------------------------

[NAME]
December 1, 2015
Page 5 of 9

No such reduction shall be taken, however, if the total Parachute Payments
accruing to you would be more than the amount of the total Parachute Payments
after:


•
taking the reduction for any applicable federal excise tax imposed on you by
Section 4999 of the Code and;



•
further reducing such payment by any federal, state and local income taxes
imposed on you with respect to the total Parachute Payments.



The Company agrees to undertake such reasonable efforts as it may determine in
its sole discretion to prevent any payment or benefit under this Agreement (or
any portion thereof) from constituting and “excess parachute payment,” as
defined under Section 280G(b)(I) of the IRC.


8. Death Benefits
•
Accrued Obligations paid within thirty (30) days following your death or such
earlier date as may be required by law.

•
Pro-rata annual incentive bonus participation for the time actually worked in
the year of death, paid in accordance with the terms of the Incentive
Compensation Plan.

•
Forfeiture or vesting of equity awards and payouts under cash performance plans
in accordance with the terms of the LTIP and award agreements.

•
Continued medical, dental and/or vision plan coverage for your spouse and other
dependents for six (6) months following your death and at the end of this six
(6) month period your spouse and dependents may be eligible for coverage under
COBRA (for an additional period not to exceed thirty (30) months).

•
Payment of all death benefits under the Company’s savings plans and pension
plans, if applicable, in accordance with the terms of such plans.



9. Disability


Disability is initially defined as the inability to perform the duties of your
current job as a result of disease or injury. Based on your years of service,
your first six (6) months of disability (“Short-Term Disability”) will result in
either full salary continuation for the entire six-month period or a combination
of full salary continuation and reduced salary continuation for said six-month
period. Following Short-Term Disability, if you are unable to perform your job
duties and otherwise meet the requirements for benefits under the Company’s
Long-Term Disability Plan, you will be placed on a leave of absence due to
Long-Term Disability and will receive benefits under the provisions of the
Company’s Long-Term Disability Plan. Following a one and one-half year (1 ½)
period on Long-Term Disability, eligibility for continued coverage under the
Company’s Long-Term Disability Plan will be based on your inability to perform
any job for which you are qualified by education, training or experience. While
you are on Long-Term Disability, you will:


•
Be eligible to receive a pro-rata annual incentive bonus based on the time that
you were actively at work, paid in accordance with the terms of the Incentive
Compensation Plan.

•
Forfeit or vest in your equity and cash performance awards in accordance with
the terms of the LTIP and award agreements under which shares were granted.

•
Be entitled to medical, dental, vision and life insurance coverage on the same
terms as if you were actively employed while you are on Long-Term Disability.

•
If you participate in the Company’s defined benefit pension plans, you will
continue to earn vesting service, but you will not receive credited service for
the purpose of determining your plan benefit; and if you are eligible to receive
Company pension contributions to the 401(k) Savings Plan and the


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
5

--------------------------------------------------------------------------------

[NAME]
December 1, 2015
Page 6 of 9

Supplemental Savings Plan, you will continue to earn vesting service, but
Company contributions to such plans will cease.


10. Deferred Compensation


If you incur a Separation from Service with the Company, any amounts deferred by
or on your behalf under the Company’s Deferred Compensation Plan, the
Supplemental Savings Plan or the Supplemental Pension Plan, if applicable, will
be paid in accordance with the terms of such plans.


11. Retirement Benefits


You are eligible to participate in the 401(k) Savings Plan, which has
discretionary matching company contributions, and the supplemental savings plan.
In addition, you are eligible to receive the pension contribution in accordance
with the terms of the Company’s savings plans, which is a percentage of base pay
and ICP varying by age that is available under those plans.


12. Indemnification


The Company will provide indemnification and defend you with regard to any
claims arising from any decision made by you in good faith, while performing
services for the Company, in accordance with the provisions of the Company’s
by-laws.


13. Clawback of Incentive-Based Compensation


Notwithstanding any other provision in this Agreement to the contrary, you agree
that any “incentive-based compensation” within the meaning of Section 10D of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), will be
subject to clawback by the Company in the manner required by Section 10D(b)(2)
of the Exchange Act including any future requirements determined by the U.S.
Securities and Exchange Commission and implemented by the Compensation Committee
of the Board of Directors.




14. Director’s and Officer’s Insurance


The Company shall provide you with reasonable Director’s and Officer’s liability
insurance coverage. In addition you will be provided Group Personal Excess
Liability Insurance coverage of $10 million assuming you meet the required
underlying limits of liability with your personal liability coverage.


15. Non-Compete/Non-Solicitation


For the duration of the Severance Period, except as permitted by the Company’s
prior written consent, you are restricted from, in any capacity in which
Proprietary Information (as defined in paragraph 17) or the Company’s trade
secrets would reasonably be regarded as useful, engaging in, being employed by,
or in any way advising or acting for any business which is a competitor of the
Company with respect to the products or services provided by any business unit
within the Company to which you devoted substantial attention in the year
preceding termination of employment with the Company, and within the national
and international geographic markets served by any such business unit. Depending
on the scope of your responsibilities in the year preceding termination of
employment with the Company, this restriction could potentially apply to a
geographic area co-extensive with the Company’s operations, which are worldwide.
You will be expected to confirm the terms of this section in writing at the time
of termination of active employment. You also agree that if your employment is
terminated by the Company, whether with or without cause, the consideration

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
6

--------------------------------------------------------------------------------

[NAME]
December 1, 2015
Page 7 of 9

provided in the Severance Benefits section of this Agreement is sufficient for
the restriction described in this paragraph.


You also agree that if you resign or otherwise voluntarily terminate your
employment with the Company, you will not, for a period of 12 months from the
date of your last date worked at the Company, directly or indirectly, own,
manage, operate, join, control, be employed by, or participate in the ownership,
management, operation or control of or be connected in any manner, including but
not limited to holding the positions of shareholder, director, officer,
consultant, independent contractor, employee, partner, or investor, with any of
the following companies:  [***. . .***]. Nothing in this paragraph shall prevent
you from accepting employment or engaging with any such company as an owner,
investor, officer, independent contractor, consultant or partner listed above if
your subsequent duties or work do not relate to any services, products or
materials of a kind or nature to which you gave significant attention during the
two (2) years immediately before the termination of employment.




You agree that for a period of twelve (12) months following the date of your
departure (last day worked) from the Company, you will not solicit for
employment any Meritor employee, unless permission to do so is granted to you in
writing by the Committee, Meritor’s CEO or his designee.


16. Arbitration


You have previously agreed to sign the Company’s “Mutual Agreement to Arbitrate
Claims” and the Company’s “Standards of Business Conduct and Conflict of
Interest Certificate.” Any controversy involving the construction or application
of any terms, covenants or conditions of this Agreement, or any claims arising
out of any alleged breach of this Agreement, will be submitted to and resolved
by final and binding arbitration in Oakland County, Michigan (conducted pursuant
to the rules of the American Arbitration Association).


17. Proprietary Information


In the event you leave employment of the Company for any reason, you agree that
you will not disclose, nor will you use, any Company Proprietary Information
after you leave employment of the Company. Proprietary information is any
sensitive information owned by the Company and which gives or potentially gives
the Company certain competitive advantages and is not widely known to the
public.  Proprietary information can include secret formulas, processes, any
intellectual property and methods used in production. It can also include the
Company's business and marketing plans, salary structure, customer lists,
contracts, and details of its computer systems.  Special knowledge and skills
that an employee has learned on the job are considered to be the Company's
proprietary information.




18. Survival of Restrictive Covenants


You acknowledge that the restrictive covenants shall survive the termination of
your employment for any reason. You further acknowledge that any alleged breach
by the Company of any contractual, statutory or other obligation shall not
excuse or terminate your obligations under the restrictive covenants or preclude
the Company from seeking appropriate legal relief. You acknowledge that such
obligations are independent and separate covenants undertaken by you for the
benefit of the Company.


19. Waiver and Release


You agree that, as a condition to receive any amounts or benefits payable upon
your Separation from Service (other than Accrued Obligations and benefits in
which you are otherwise vested under the terms

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
7

--------------------------------------------------------------------------------

[NAME]
December 1, 2015
Page 8 of 9

of the applicable benefit plans), you will execute a release agreement within
the applicable time period from the date of your Separation from Service and not
revoke such acceptance of the agreement within any revocation period prescribed
by law. The scope of the release agreement will include causes of action of
every kind, nature and description whatsoever, arising out of your employment by
or affiliation with Meritor or the separation of such employment, including any
dispute having to do with any contract, agreement or implied agreement between
you and Meritor. The date the release agreement becomes irrevocable will be the
Release Effective Date. If you do not sign a general release agreement within
the applicable time period or if you sign such agreement and revoke it within
the applicable revocation period, any amounts and benefits (other than Accrued
Obligations and benefits in which you are otherwise vested under terms of the
applicable benefit plans) will cease as of the last day of the applicable time
periods and will not resume unless and until the Release Effective Date. In such
case any unpaid amounts for the period from the day after the end of the
applicable time period following your Separation from Service to the Release
Effective Date will be paid on the first payroll date that includes the Release
Effective Date. Notwithstanding any other provision of this Agreement to the
contrary, if you do not sign the general release agreement within the applicable
time period no amounts or benefits will be payable upon your Separation from
Service (other than Accrued Obligations and benefits in which you are otherwise
vested under the terms of the applicable benefit plans).


20. Review by Counsel


You acknowledge and agree that you have been advised to consult with an attorney
prior to signing this Agreement. You also acknowledge and agree that this
Agreement is voluntarily entered into by you in consideration of the
undertakings by the Company as set forth in this Agreement and is consistent in
all respects with discussions by the Company’s personnel with you.


21. Entire Agreement


Except with respect to provisions regarding vesting or forfeiture of certain
equity grants and payout of cash plans that are specifically referred to above,
this letter supersedes the provisions of any prior employment letter between you
and the Company. Notwithstanding the foregoing, the Invention Assignment and
Arbitration Agreements remain in full force and effect.


22. Successors and Assigns


This Agreement will be binding upon and inure to the benefit of any successors
to the Company.


23. Counterparts


This Agreement may be executed in several counterparts, each of which will be
deemed to be an original, and all such counterparts when taken together will
constitute one and the same original.


24. Governing Law


This Agreement will be governed by the laws of the State of Michigan.




Sincerely,






Jeffrey Craig

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
8

--------------------------------------------------------------------------------

[NAME]
December 1, 2015
Page 9 of 9

CEO and President
Meritor, Inc.




Accepted:




                                
[NAME]                        Date






CC: VP of HR



CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
9

--------------------------------------------------------------------------------




Appendix A


Policy Title: Prohibition on Insider Trading Policy






CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***. . .***]. A COMPLETE VERSION OF THIS EXHIBIT HAS
BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION